DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 03 June 2022 has been entered.  Claims 1-3, 5-10, and 12-19 are pending; claims 1-3, 5-10, and 12-16 are amended; and claims 17-19 are newly added.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejection.  The new grounds necessitated by applicant’s amendments.


Drawings
The drawings are objected to because the text of figures is in the Spanish language rather than the English language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 13-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “a high impedance signal selector circuit that applies a low-pass filter” which lacks sufficient written description.  The only recitation of the high impedance signal selector circuit is found on page 22 in line 3 of the applicant’s specification.  The applicant’s specification fails to adequately define what elements/structures define the high impedance signal selector.
Claim 6 recites the limitation “wherein the processing and control module consists of an electronic circuit that…” which lacks sufficient written description.  The claim proceeds to define the electronic circuit by what it does rather than what the circuit is.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.  In the instant case, the specification does not explain what structures/components of the circuit enable the claimed functions to be performed.
Claim 13 recites the limitation “attaching the sensors of the apparatus to the patient’s wrist, chest or neck” which lacks sufficient written description.  The original disclosure describes placing electrodes locating at the fingertips of a doctor onto the chest or neck of the patient.  The electrodes are not attached to the chest or neck of the patient.
Claim 13 recites the limitation “adjust the parameters of one or more digital filters” which lacks sufficient written description.  The original disclosure states “the digital filters depend on the ID of the sensing elements” but does not explain how this adjustment is determined and achieved.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.
Claim 13 recites the limitation “adjusting the number of attempts required to process the signal based on the sensor employed in step IV using the processing and control module” which lacks sufficient written description.  The original disclosure states “the processing and control module adjusts the number of times that it must obtain the signal to process it depending on the ID” but does not explain how this number is determined and achieved.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.
Claim 13 recites the limitation “obtaining a network voltage reading to average the signal dependent on the sensors identified in step IV  and the signal selector configuration, wherein said average is transmitted to the signal conditioning module” which lacks sufficient written description.  The original disclosure states “depending on the ID of the sensing element (8) and the signal selector configuration (25), the reading of a network voltage is obtained to average the signal, which goes to the signal conditioning module” but does not explain how this network voltage is determined.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.
Claim 13 recites the limitation “generating a storage of n-number of data in accordance with the sensors identified in step IV” which lacks sufficient written description.  The original disclosure recites an “n-number” but does not explain how this number is determined.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.
Claim 13 recites the limitation “calculating an average number of signals to be recorded” which lacks sufficient written description.  The original disclosure recites an average number of signals to be recorded but does not explain how this number is determined.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.
Claim 13 recites the limitation “infinite impulse response digital filters” constitutes new matter.  The original disclosure does not describe an infinite impulse response digital filter.  The abbreviation “IRR” is found in the specification and original claim but it is not defined.
Claim 13 recites the limitation “implementing indicator classifiers based on the sensing elements identified in step IV and algorithms preset from the local network and a server in the apparatus a selected from the group consisting of neural networks, fuzzy systems and vector support machines and combinations thereof” which lacks sufficient written description.  The original disclosure recites does not describe the algorithms, neural networks, fuzzy systems and vector support machines as claimed.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161.  Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, see MPEP § 2161.01.
Claim 15 recites the limitation “comparing the classification algorithms of the cardiac electrical activity signal to a reference means error” which lacks sufficient written description.  The original disclosure recites does not describe the reference means error.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161. 
Claim 15 recites the limitation “correlate the primary data with the user’s feedback information computer software assurance (CSA) to create clusters of words and observations and use them” which lacks sufficient written description.  The original disclosure recites does not describe how to create the clusters from the feedback.  Claims, including original claims, may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved, see MPEP § 2161. 
Claims 14-16 and 19 are rejected for depending from a claim containing new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the algorithms of the apparatus" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the algorithms classifying cardiac electrical activity" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the metes and bounds of the claim limitation “update and validate the algorithms of the apparatus and of the algorithms classifying cardiac electrical activity” cannot be determined by the examiner because if the “algorithms of the apparatus” and the “algorithms classifying cardiac electrical activity” are from the same group of apparatus algorithms or on separate devices.  The claim implies they are on different devices because “the algorithms classifying cardiac electrical activity” are listed separately from the algorithms of the apparatus.
Regarding claim 1, the metes and bounds of the claim limitation “wherein the low-pass filter and the high-pass filter depend on a commutation speed” cannot be determined by the examiner because it is unclear what “commutation speed” means.  The applicant’s specification does not provide a definition and “commutation speed” is not a well-known term of the art.
Regarding claim 6, the metes and bounds of the claim limitation “a selector commutation speed” cannot be determined by the examiner because it is unclear what “commutation speed” means.  The applicant’s specification does not provide a definition and “commutation speed” is not a well-known term of the art.
Regarding claim 8, the metes and bounds of the claim limitation “information obtained up to that moment” cannot be determined by the examiner because it is unclear what constitutes “that moment.”
Regarding claim 12, the metes and bounds of the claim limitations “a signal acquisition module,” “sensing elements,” “a stage of identification,” “a connectivity module,” and “a portable power source module” cannot be determined by the examiner.  It is unclear if the signal acquisition module is the same as the signal acquisition module of claim 1, if the sensing elements relate to the sensor of claim 1, if the stage of identification is the unique identifier in claim 1, if the connectivity module is the same connectively module of claim 1, and if the portable power source module is the same portable power source module of claim 1.
Claim 12 recites the limitation "the user feedback module" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the signal" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the metes and bounds of the claim limitation “switching for n-inputs of the signal averaging network based on the sensor elements identified in step IV” cannot be determined by the examiner.  It is unclear what is being switched and how it is being switched.
Regarding claim 13, the metes and bounds of the claim limitation “restarting the signal recording until the n-number of times of signals required to average based on the sensor elements identified in step IV” cannot be determined by the examiner.  It is unclear what the limitation is trying to convey; especially considering there is no prior recitation of stopping the signal recording.
Claim 15 recites the limitation "the data packet" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2017/0000370) in view of Yunus et al. (“DESIGNING A 3-LEAD COST EFFECTIVE ECG RECORDING GLOVE FOR HOME MONITORING” Bioscience & Engineering: An International Journal (BIOEJ), Vol.1, No.1, July 2014) in view of David et al. (US 2004/0267145) and further in view of Laing et al. (US 2017/0134249).

	[Claim 1] Hyde discloses a system for measuring, classifying and displaying electrical cardiac activity (EKG system, #100) capable of acquiring, processing and conditioning electrical cardiac signals, comprising:
a signal acquisition module (glove, #102, electrodes, #104, and position sensor, #130) [pars. 0024, 0028-0029, 0061], 
electronic circuitry (#116) [par. 0046],
a processing and logical control module (processor, #110, and memory, #108) [par. 0024], 
a module for providing feedback to a user or a patient in need of treatment (user interface, #124, and display, #126) [par. 0045], 
a connectivity module (receiver, #118, and transmitter, #122) [par. 0044] and 
a portable power source module (power source, #128, integrated into the glove) [par. 0047]; 
a handheld housing (glove, #102, and controller, #106);
wherein the apparatus is configured to connect to a local network or any device with access to the Internet or a server capable of storing and processing information and capable of optimizing operational algorithms (the receiver/transmitter telecommunicate through a Wi-Fi network, a cellular network, or any suitable communication system) [pars. 0034, 0044, 0091-0092];
wherein if the apparatus is connected to a server, the server is designed to encrypt a data encoding and encryption algorithm, to store information, to optimize, test, update and validate the algorithms of the apparatus and of the algorithms classifying cardiac electrical activity and to execute processes selected from the group consisting of variable correlation, grouping of the feedback to the user and apparatus updates (this is a conditional limitation that in no way limits the system aside from the system being capable of communicating with a server – the system is capable of communicating with a sever via the networks cited in the previous limitation and therefore meets the claim limitation),
wherein the signal acquisition module comprises a sensor having an integrated circuit [par. 0107-0108] and a resistive circuit (electrical resistance sensor) [par. 0068];
wherein the sensor is directly connected to the processing and logical control module (sensor directly coupled to processor of controller via wires) [pars. 0027, 0069]; and
further wherein the apparatus is portable and handheld (apparatus is worn as a glove).
Hyde discloses electronic circuitry (#116) but does not explicitly disclose the electronic circuitry serves as a signal-conditioning module having a low-pass filter and high-pass filter, the low-pass filter and the high-pass filter depend on a commutation speed, and the low-pass filter and the high-pass filter impellent a finite impulse response filter (FIR).
Yunus discloses an analogous ECG recording glove comprising integrated electrodes and electronic circuitry in the form of a band pass filter, notch filter, amplifier and pre-amplifier to limit impulse frequencies, eliminate line noise, supply power to drive the circuit, and increase low signals from the electrodes. The band pass filter, which comprises a low-pass and high-pass filter in combination, is used to limit impulse frequencies  [section 3.4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the electronic circuity taught by Hyde to serve as a signal-conditioning module, including a band pass filter, notch filter, amplifier and pre-amplifier, as taught by Yunus, in order to improve measurement quality by limiting impulse frequencies, eliminating line noise, supplying power to drive the circuit, and increasing low signals from the electrodes.  One of ordinary skill in the art will recognize that a bandpass or notch filter is a combination of a low-pass filter and a high-pass filter.  The applicant does not explain how the filters depend on commutation speed.  The examiner takes the position that the low-pass and high-pass filter will necessary depend on whatever the applicant’s intended by a claiming a commutation speed.
Hyde discloses a device for capturing multiple electrode signals [pars. 0027-0029] but does not disclose a signal selector capable of running at a multiplexing speed or adjusting a sampling frequency of the signal selector.
David discloses an ECG glove having various electrodes within the finger sections of the glove, and an arm worn control unit.  A multiplexer interfaces with the electrodes and a demultiplexer (i.e. signal selector) separates ECG measurements and passes them to a processor through a buffer [pars. 0121, 0124].  The sampling frequency is defined as 1/N seconds i.e. N samples per second [pars. 0092, 0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Hyde by including a multiplexer and demultiplexer to transmit the plurality of signals at desired sampling frequency from the electrodes over a single communication channel at the same time to improve transmission efficiency.
Hyde discloses a sensor but does not disclose the sensor codes and stores a unique identification number.
Laing discloses an analogous health monitoring device comprising a management entity (#102) and monitoring devices (#104).  Each monitoring device comprises a unique identifier so that the management entity is able to properly associate all communications received from an individual one of the monitoring devices to that particular monitoring device [pars.  0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the sensor taught by Hyde with a unique identifier as taught by Laing in order to ensure communications received from the sensor are associated with the sensor by the signal acquisition module.

[Claim 2] Hyde discloses the signal acquisition module comprises 
more than two sensors (electrodes, #104, and position sensors, #130) designed to measure the cardiac electrical activity of a patient in need of treatment; and
a device alarm (user interface, #124, provides an audio indication when electrodes are proximate or close to and/or remote or far away from a suitable surface) [par. 0074];
wherein the apparatus is designed to be attached to one or more fingers (#114) of the patient, 
further wherein the apparatus is directly connected to a high active impedance stage (the electrodes include conductive polymers, metals ceramic or composites) that preserves signal-noise ratio and prevent information loss (result of the high impedance) [par. 0027]; 
wherein the high active impedance stage output is directly connected to the signal conditioning module through metal wires  (wires connect amplifier and filters) [Yunus: section 3.2, Fig. 2].

[Claim 3] Hyde discloses the sensors (electrodes) are placed on each of the fingers of the glove as well as the palm which enables the apparatus to perform the intended use of placing the sensors on the tissue or skin of the patient following the pattern of Einthoven's triangle for the recording of the cardiac 10electrical activity signal, in order to obtain a percentage of the lead projection, either I, II, III, aVL, aVR, aVF.  Yunus also discloses the benefits of Einthoven’s triangle [section 2.3].

[Claim 6] Hyde discloses:
the processing and logical control module consists of an electronic circuit (controller, #106, including control electrical circuitry, #116) [par. 0024] that obtains information selected from the group consisting of a signal converted from analog into digital (a device configured to receive one or more signals from the at least one electrode 104, e.g. the detected electrical characteristics, and outputs usable data, e.g. the electrical potential or a digital signal [par. 0027]; David also describes analog to digital conversion of measured data [par. 0053]), the output from an implementation of algorithms (the processor of the controller directly compares at least wo detected electrical potentials to generate a report i.e. an algorithm) [par. 0038], and an analysis of the time-frequency and time domain and signal classification; 
wherein the processing and logical control module initiates and updates the processing and logical control module (the process updates itself by receiving measured data) and provides feedback to the user (user interface, #124, speaker and display, #126) [par. 0045]; and 
wherein the activity of the processing and logical control module is subdivided into four stages: 6Application No.: 16/471,120 
a). converting the signal coming from an analog to digital conversion (ADC) (measurements are converted from analog to digital as described above); 
b). processing a recorded signal through one or more finite impulse response (FIR) filters (Yunus discloses an analogous ECG recording glove comprising integrated electrodes and electronic circuitry in the form of a band pass filter, notch filter, amplifier and pre-amplifier to limit impulse frequencies, eliminate line noise, supply power to drive the circuit, and increase low signals from the electrode) [section 3.4], modifying a selector commutation speed (interpreted as the sampling frequency rendered obvious by David as explained in the rejection of claim 1 above), implementing the algorithms to classify the cardiac electrical activity of the patient and estimating the heart rate, heart rhythm, duration of intervals and segments, of the patient on whom the apparatus is being used to test and monitor the condition of said patient (EKG is measured which includes QRS, S, T measures and a heartbeat or heart rate is determined) [par. 0041]; 
c). commencing control by initializing, controlling and updating the logic of the control stage so as to provide feedback to the patient through the feedback module (display, # 126, can provide information to an individual, such as the report, the quality of the electrical contact between a surface of the subject and the at least one electrode 104, or any other suitable information) [par. 0045, 0075]; and
d). commencing connectivity control with initialization, control and updating logic of the connectivity module (the system can transmit a report via a telecommunication network, via the transmitter, #122) [pars. 0044, 0057].

[Claim 7] Hyde discloses the module for feeding back to the user is made of: a) a sound device activated by the logical stage of such processing and logical control module (the user interface can be configured to provide an audio indication) [par. 0074], and b) a visual device or screen for displaying the information on the electrical activity condition and heart rate (the EKG system  can transmit the report to the user interface 124 which displays the report using a display, #126) [par. 0057].

[Claim 9] Hyde discloses the portable power source module provides power to the signal acquisition module, the signal conditioning module, the processing and logical control module, the connectivity module and the module for feeding back to the user [par. 0047].

[Claim 10] Hyde discloses apparatus is configured to transmit and receive information to and from a local network (the receiver/transmitter telecommunicate through a Wi-Fi network, a cellular network, or any suitable communication system) [pars. 0034, 0044, 0091-0092].  The remaining limitations describe the local network which does not limit the apparatus. 

[Claim 17] Hyde discloses apparatus is configured to transmit and receive information to and from a local network (the receiver/transmitter telecommunicate through a Wi-Fi network, a cellular network, or any suitable communication system) [pars. 0034, 0044, 0091-0092].  It would have been obvious to one of ordinary skill in the art before the effective filing date that Wi-Fi networks connect to computers, tablets and smartphones. 

[Claim 18] Hyde discloses measuring ECGs which include QRS complexes, ST segments and T waves as explicitly stated by Yunus [section 2.2].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2017/0000370) in view of Yunus et al. (“DESIGNING A 3-LEAD COST EFFECTIVE ECG RECORDING GLOVE FOR HOME MONITORING” Bioscience & Engineering: An International Journal (BIOEJ), Vol.1, No.1, July 2014), David et al. (US 2004/0267145) and Laing et al. (US 2017/0134249) as applied to claim 1 above, and further in view of Lee (US 4,154,230).

[Claim 5] Hyde in view of Yunus discloses the signal conditioning module comprises an electronic circuit designed to average the cardiac electrical activity signal (average electric potential and/or average heart rate) [Hyde: pars. 0039-0041] and analog filter one or more signals observed during pre-amplification stages, a signal analog filtering circuit defined by a pre-amplification circuit (pre-amplifier) [Yunus: section 3.4] having band-pass filters (band-pass filter) [Yunus: section 3.4]; wherein said band-pass filters are selected from the group consisting of high-pass filters, low-pass filters and a combination thereof (high-pass, low-pass or band-pass) [Yunus: section 3.4]; and an amplifier circuit to obtain a signal limited in voltage and frequency (the voltage incident on the electrodes is sent to the circuit for further amplification i.e. to the amplifier) [Yunus: section 3.4]; wherein the signal conditioning module is directly connected to the processing and logical control module through metal tracks (wires) [Hyde].  
Hyde in view of Yunus does not specify the electronic circuit includes a high impedance differential input.
Lee discloses an analogous device for measuring EKG comprising a circuit including a high impedance differential amplifier coupled to input electrodes to enable the detection of pulses from the heart [col. 5, lines 5-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to include a high impedance differential amplifier in order to improve the ability to detect the pulses from the heart.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2017/0000370) in view of Yunus et al. (“DESIGNING A 3-LEAD COST EFFECTIVE ECG RECORDING GLOVE FOR HOME MONITORING” Bioscience & Engineering: An International Journal (BIOEJ), Vol.1, No.1, July 2014), David et al. (US 2004/0267145) and Laing et al. (US 2017/0134249) as applied to claim 1 above, and further in view of Sitko et al. (US 2015/0148618).

[Claim 8] Hyde discloses the connectivity module  (receiver, #118, and transmitter, #122) is connected to a local network [par. 0044]; wherein the connectivity module comprises a first storage function to retain information obtained up to that moment and a secondary storage function to retain information relevant to the apparatus (the transmitter may transmit various signals and reports and memory, #108, may be used to store detected signals) [pars. 0011, 0024]; and further wherein the connectivity module is controlled by the processing and logical control module (the memory is connected to the controller, #106).
Hyde does not disclose the connectivity module is designed to send encoded or encrypted information or the connectivity module further comprises encryption algorithms that compress and encrypt information to send (TX) and to receive (RX) when said algorithms are executed.
Sitko discloses a three-lead EKG monitor 12 connected to other computing devices, like a laptop computer 22, that may communicate with the web server 16 and gain access to the data from the monitor 12. If system 10 does include "cloud-based" or remote server features, as is the case in FIG. 1, authentication and encryption protocols may be used to ensure that only individuals authorized to view monitoring data are able to do so [par. 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hyde to include encryption protocols as taught by Sitko in order to ensure that only individuals authorized to view monitoring data are able to do so.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2017/0000370) in view of Yunus et al. (“DESIGNING A 3-LEAD COST EFFECTIVE ECG RECORDING GLOVE FOR HOME MONITORING” Bioscience & Engineering: An International Journal (BIOEJ), Vol.1, No.1, July 2014), David et al. (US 2004/0267145) and Laing et al. (US 2017/0134249) as applied to claim 1 above, and further in view of Bly et al. (US 2017/0086741).

[Claim 12] Hyde discloses the system comprises 
a case (controller, #106) with a strap designed to be attached to the patient's wrist (glove, #102, acts as a strap around a wrist portion) [pars. 0023-0024]; 
one or more activation and operation buttons (display, #126, includes one or more buttons) [par. 0045]; 
an internal support panel comprising a signal acquisition module (processor, #110, on the controller) [pars. 0024, 0028-0029, 0061], 
wherein said signal acquisition module  monitors the electrical signals of the cardiac electrical activity by using sensing elements placed on the thumb and the index and middle fingers of the patient  (electrodes, #104, and position sensors, #130) [pars. 0024, 0028-0029, 0061];  
wherein the sensing elements are connected to the signal acquisition module  using metal wires (wired, obvious to use metal wires) [pars. 0027, 0069] and which presents a stage of identification of the type of sensor that is connected to the apparatus (as explained with respect to claim 1 above, Laing discloses a unique identifier so that the management entity is able to properly associate all communications received from an individual one of the monitoring devices to that particular monitoring device [pars.  0062]);
wherein the monitored electrical signals of the cardiac electrical activity are communicated first to the signal conditioning module and then to the processing and logical control module (as explained in the rejection of claim 1 above, Yunus discloses integrated electrodes and electronic circuitry in the form of a band pass filter, notch filter, amplifier and pre-amplifier to limit impulse frequencies, eliminate line noise, supply power to drive the circuit, and increase low signals from the electrodes [section 3.4]), and thereafter to the user feedback module (display or speaker); 
wherein the user feedback module  stimulates the user's sensory channels using devices selected from the group consisting of buttons, switches, lights, displays, horns, speakers and microphones (display and speakers (chimes)); 
a connectivity module (receiver, #118, and transmitter, #122) designed to allow the apparatus to communicate with an external local networks [par. 0044], and 
a portable power source module designed to supply energy to the other modules (power source, #128, integrated into the glove) [par. 0047].
While the examiner believes the glove taught by Hyde reads on a case with a strap, Bly is also applied should the applicant disagree.
Bly discloses an analogous wearable physiological sensing apparatus comprising a data-receiving module (#88) in the form of a wrist watch with a strap.  The data receiving module is connected to a flexible strap (#12) which holds electrodes on the finger (#14) [pars. 0032-0033, 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wearable device of Hyde by substituting a glove for a wrist-watch type module and wired finger electrodes as taught by Bly in order to predictably collect the same physiological data.  The use of a glove and wrist-watch type module would result in the electrodes being placed in the same positions and providing the same data.

Examiner’s Note
Prior art rejections are not applied to claims 13-16 and 19 because the examiner cannot adequately determine the scope of the claims to make a rejection. Please see the rejections under 35 U.S.C. 112(a) and  35 U.S.C. 112(b) above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 August 2022